DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 8/13/2021 has been fully considered. Claim 17 is cancelled and claims 1-16 and 18-21 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “dense” in line 2 of claim 1 should be deleted. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-11 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-17 and 21-24 of copending Application No. 16/331,684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight percent or more) and about 100 weight percent or less (preferably about 99 weight percent or less) based on the total weight of the polymeric composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymeric composition, and the weight ratio of the polycarbonate component to the toughening component is about 10:90 or more (preferably about 20:80 or more, and more preferably about 25:75 or more) and about 55:45 or less (preferably about 50:50 or less, and more preferably about 45:55 or less), and the concentration of the impact modifier is about 3 weight percent or more (preferably about 5 weight percent or more, and more preferably about 7 weight percent or more) and about 23 weight percent or less (preferably about 18 weight percent or less, more preferably about 15 weight percent or less, and most preferably about 13 weight percent or less), based on the total weight of the two or more polymers.  
Claim 1 of the reference application does not appear to explicitly disclose the substrate layer having a porosity of 10 volume percent or less, 20 to 60 weight percent of polycarbonate polymer, toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, a filler including wollastonite, the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent, the amount of styrene copolymer including maleic anhydride, maleic acid or other monomer providing a carboxy group being 1.2 weight percent or less; the substrate layer having a thickness from 0.5 mm to 10 mm and the cover layer having a thickness from 0.01 mm to 1.5 mm. 
However, claim 22 of the reference application discloses the substrate layer having a porosity of 10 volume percent or less.
Claim 6 of the reference application discloses 20 to 55 weight percent of polycarbonate.
Claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
Claim 16 of the reference application discloses the amount of styrene copolymer including maleic anhydride, maleic acid or other monomer providing a carboxy group being 0.9 weight percent or less.
Claim 11 of the reference applications discloses the substrate layer having a thickness of 0.3 mm to 10 mm and the cover layer having a thickness of 0.2 mm to 1.5 mm.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 6-7, 10-11, 16 and 22 in order to arrive at the invention of claim 1 of the present application.
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight percent or more) and about 100 weight percent or less (preferably about 99 weight percent or less) based on the total weight of the polymeric composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymeric composition, and the weight ratio of the polycarbonate component to the toughening component is about 10:90 or more (preferably about 20:80 or more, and more preferably about 25:75 or more) and about 55:45 or less (preferably about 50:50 or less, and more preferably about 45:55 or less), and the concentration of the impact modifier is about 3 weight percent or more (preferably about 5 weight percent or more, and more preferably about 7 weight percent or more) and about 23 weight percent or less (preferably about 18 weight percent or less, more preferably about 15 weight percent or less, and most preferably about 13 weight percent or less), based on the total weight of the two or more polymers.  
Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, a filler including wollastonite, less than 60 weight percent of polycarbonate, the amount of polyester in the polymeric composition being about less than 1.9 weight percent and the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer that provides a carboxyl group is about 0.25 weight percent or less, the substrate layer having a thickness from 0.5 mm to 10 mm and the cover layer having a thickness from 0.01 mm to 1.5 mm.
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 6 of the reference application discloses 20 to 55 weight percent of polycarbonate.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
Claim 16 of the reference application discloses the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer that provides a carboxyl group is about 0.9 weight percent or less.
Claim 11 of the reference applications discloses the substrate layer having a thickness of 0.3 mm to 10 mm and the cover layer having a thickness of 0.2 mm to 1.5 mm.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 7, 10-11 and 16 in order to arrive at the invention of claim 2 of the present application.
Claim 6 of the reference application reads on claim 3 of the present application.
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight percent or more) and about 100 weight percent or less (preferably about 99 weight percent or less) based on the total weight of the polymeric composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymeric composition, and the weight ratio of the polycarbonate component to the toughening component is about 10:90 or more (preferably about 20:80 or more, and more preferably about 25:75 or more) and about 55:45 or less (preferably about 50:50 or less, and more preferably about 45:55 or less), and the concentration of the impact modifier is about 3 weight percent or more (preferably about 5 weight percent or more, and more preferably about 7 weight percent or more) and about 23 weight percent or less (preferably about 18 weight percent or less, more preferably about 15 weight percent or less, and most preferably about 13 weight percent or less), based on the total weight of the two or more polymers.  
Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, 55 weight percent of polycarbonate, 11 to 35 weight percent wollastonite, the amount of polyester in the polymeric composition being less than 1.9 weight percent, the substrate layer having a thickness from 0.5 mm to 10mm, the cover layer having a thickness from 0.01 mm to 1.5 mm and the toughening component including or consisting of mass ABS.
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 6 of the reference application discloses 20 to 55 weight percent of polycarbonate.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 9 of the reference application discloses the reinforcing filler in an amount from about 3 to about 30 weight percent.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
Claim 11 of the reference applications discloses the substrate layer having a thickness of 0.3 mm to 10 mm and the cover layer having a thickness of 0.2 mm to 1.5 mm.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 6-7 and 9-11 in order to arrive at the invention of claim 4 of the present application.
Claim 1 of the reference application read on claim 5 of the present application.
Claim 1 of the reference application reads on claim 6 of the present application.
Claim 3 of the reference application reads on claim 7 of the present application.
Claim 5 of the reference application reads on claim 8 of the present application.
Claim 1 of the reference application reads on claim 10 of the present application.
Claim 11 of the reference application reads on claim 11 of the present application.
Claim 14 of the reference application reads on claim 18 of the present application.
Claim 13 of the reference application reads on claim 19 of the present application.
Claims 17 and 18 of the reference application reads on claim 20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11, 13-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130). Hufen is cited in the IDS filed 8/7/2019.

Regarding claim 1, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises 30 to 80 parts by weight of component A of an aromatic polycarbonate (paragraph [0011]), 2 to 40 parts by weight of a component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (paragraph [0012]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]), 2 to 16 parts by weight of Component D of a polyester of polyalkylene terephthalate (paragraph [0016]), Component E of a filler comprising wollastonite (paragraph [0133]), wherein the polyurethane layer is in direct contact with the support (paragraph [0158]) and wherein the sum of components A-F adds up to 100 parts by weight.
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. The support reads on the claimed substrate layer. Component A of an aromatic polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component including a rubber-modified monovinylidene aromatic thermoplastic including an impact modifier and the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer providing a carboxyl group to the styrene copolymer in the substrate layer being 1.2 weight percent or less based on the total weight of the polymeric composition. The polyurethane layer in direct contact with a support formed from the composition reads on the claimed cover layer of a polyurethane bonded directly to the substrate layer. 
The ratio of Component A to Component B is 0.025 (2/80) to 0.75 (30/40). This would provide a ratio of concentration of Component A to Component B being (97.56:2.44) to (42.86:57.14). This ratio of concentration of Component A to Component B, the amount of polycarbonate, the amount of polybutadiene and the amount of polyester overlap the claimed range for the ratio of concentration of the polycarbonate polymer to the toughening component, the amount of polycarbonate polymer, the amount of impact modifier and the amount of polyester.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion between the layers (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hufen does not appear to disclose the vehicle body part comprising the substrate layer having a thickness from 0.5 mm to 10 mm and the cover layer having a thickness from 0.01 mm to 1.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness of the substrate layer to be from 0.5 mm to 10 mm and the thickness of the cover layer to be from 0.01 mm to 1.5 mm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)
In regard to the porosity of 10 volume percent or less for the substrate layer, given that the structure of the composition of Hufen is the same as the claimed polymeric composition and that the composition of Hufen provides good toughness and high rigidity (paragraph [0009]), the support of Hufen formed from the composition would be known to have a porosity of 10 volume percent or less.
Alternatively, it would have been obvious to one of ordinary skill in the art to control the density of the composition of Hufen such that it has a porosity of 10 volume percent or less in order to provide good toughness and high rigidity to the support.

Regarding claim 2, a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises 30 to 80 parts by weight of component A of an aromatic polycarbonate (paragraph [0011]), 2 to 40 parts by weight of a component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (paragraph [0012]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]), 2 to 16 parts by weight of Component D of a polyester of polyalkylene terephthalate (paragraph [0016]), Component E of a filler comprising wollastonite (paragraph [0133]), wherein the polyurethane layer is in direct contact with the support (paragraph [0158]) and wherein the sum of components A-F adds up to 100 parts by weight. 
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. The support reads on the claimed substrate layer. Component A of an aromatic polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component including a rubber-modified monovinylidene aromatic thermoplastic including an impact modifier and the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer providing a carboxyl group to the styrene copolymer in the substrate layer being 0.25 weight percent or less based on the total weight of the polymeric composition. The polyurethane layer in direct contact with a support formed from the composition reads on the claimed cover layer of a polyurethane bonded directly to the substrate layer.
The amount of polycarbonate, the amount of polybutadiene and the amount of polyester overlap the claimed range for the ratio of concentration of the polycarbonate polymer to the toughening component, the amount of polycarbonate polymer, the amount of impact modifier and the amount of polyester.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion between the layers (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The only deficiency of Hufen is that Hufen disclose the use of 2 parts by weight or 2% by weight of polyester, while claim 2 requires less than 1.9% by weight. 
It is apparent, however, that the instantly claimed amount of polyester and that taught by Hufen are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of polyester disclosed by Hufen and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of polyester, it therefore would have been obvious to one of ordinary skill in the art that the amount of polyester disclosed in the present claims is but an obvious variant of the amounts disclosed in Hufen, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Hufen does not appear to disclose the vehicle body part comprising the substrate layer having a thickness from 0.5 mm to 10 mm and the cover layer having a thickness from 0.01 mm to 1.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness of the substrate layer to be from 0.5 mm to 10 mm and the thickness of the cover layer to be from 0.01 mm to 1.5 mm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 3, Hufen discloses the vehicle body part comprising 30 to 80 parts by weight of component A of an aromatic polycarbonate (paragraph [0011]).

Regarding claim 4, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises 30 to 80 parts by weight of component A of an aromatic polycarbonate (paragraph [0011]), 2 to 40 parts by weight of a component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (paragraph [0012]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]), 2 to 16 parts by weight of Component D of a polyester of polyalkylene terephthalate (paragraph [0016]), Component E of a filler comprising wollastonite (paragraph [0133]), 0 to 35 parts by weight of Component E (paragraph [0017]), wherein the polyurethane layer is in direct contact with the support (paragraph [0158]) and wherein the sum of components A-F adds up to 100 parts by weight.
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. The support reads on the claimed substrate layer. Component A of an aromatic polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component including a rubber-modified monovinylidene aromatic thermoplastic including an impact modifier, the toughening component including a mass ABS and the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer providing a carboxyl group to the styrene copolymer in the substrate layer being 1.2 weight percent or less based on the total weight of the polymeric composition. The polyurethane layer in direct contact with a support formed from the composition reads on the claimed cover layer of a polyurethane bonded directly to the substrate layer. 
The ratio of Component A to Component B is 0.025 (2/80) to 0.75 (30/40). This would provide a ratio of concentration of Component A to Component B being (97.56:2.44) to (42.86:57.14). This ratio of concentration of Component A to Component B, the amount of polycarbonate, the amount of polybutadiene, the amount of polyester and the amount of wollastonite overlap the claimed range for the ratio of concentration of the polycarbonate polymer to the toughening component, the amount of polycarbonate polymer, the amount of impact modifier, the amount of polyester and the amount of filler.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion between the layers (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hufen does not appear to disclose the vehicle body part comprising the substrate layer having a thickness from 0.5 mm to 10 mm and the cover layer having a thickness from 0.01 mm to 1.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness of the substrate layer to be from 0.5 mm to 10 mm and the thickness of the cover layer to be from 0.01 mm to 1.5 mm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 5, Hufen discloses the vehicle body part comprising 30 to 80 parts by weight of component A of an aromatic polycarbonate (paragraph [0011]), 2 to 40 parts by weight of a component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (paragraph [0012]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed rubber-modified monovinylidene aromatic thermoplastic including a styrene-containing copolymer.
The amount of polycarbonate overlaps the claimed range for the amount of polycarbonate polymer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion between the layers (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Hufen discloses the vehicle body part comprising component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]) and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed styrene-containing copolymer including acrylonitrile and styrene.

Regarding claim 7, Hufen discloses the vehicle body part comprising component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]) and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The rubber graft base such as polybutadiene rubber reads on the claimed impact modifier of a polybutadiene rubber.

Regarding claim 8, Hufen discloses the vehicle body part comprising 2 to 40 parts by weight of component B of a rubber-modified vinyl copolymer including graft polymers (Abstract), wherein the sum of Components A-F is 100 parts (Abstract), wherein the rubber-modified vinyl copolymer includes graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]) and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component of a mass ABS including polybutadiene rubber and the styrene-containing copolymer.
The amount of Component B overlaps the claimed range for the toughening component.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesive between the layers (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 11, Hufen does not appear to disclose the vehicle body part comprising the cover layer having a thickness from 0.5 mm to 1.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness of the cover layer to be from 0.5 mm to 1.5 mm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 13, given that the structure of the vehicle body part of Hufen is the same as the structure of the multi-layer article as claimed in claim 1, it is clear that the vehicle body part of Hufen would intrinsically function as an automotive interior trim part or an automotive exterior trim part.

Regarding claim 14, given that the structure of the vehicle body part of Hufen is the same as the structure of the multi-layer article as claimed in claims 1 and 13, it is clear that adhesion between the substrate layer and the base layer is intrinsically maintained through an automotive interior lifetime aging test or an automotive exterior lifetime aging test.

Regarding claim 15, Hufen discloses the vehicle body part comprising the average particle size of the graft polymer being 0.4 to 1.5 µm (paragraph [0070]) and the graft base comprising polybutadiene rubber (paragraph [0068]).

Regarding claim 16, Hufen discloses the vehicle body part comprising the weight average molecular weight of the aromatic polycarbonate being from 22,000 to 33,000 (paragraph [0053]).

Regarding claim 18, Hufen discloses the vehicle body part comprising the composition comprising Component F-4 being carbon black (Table 1 Example 2; paragraph [0255]) and  Component F-2 being a heat stabilizer (Table 1 Example 2; paragraph [0253]); and the polyurethane lacquer being a clear lacquer (paragraph [0259]).
The polyurethane lacquer reads on the claimed cover layer.

Regarding claim 19, Hufen discloses the vehicle body part comprising the composition comprising Component D-2 of a polyethylene terephthalate (Table 1 Example 2; paragraph [0248]) and Component D comprising 2 to 16 parts by weight (Abstract).
The polyethylene terephthalate reads on the claimed ethylene copolymer having a functionalized monomer.

Regarding claim 21, Hufen discloses the vehicle body part comprising a graft polymer having a core-shell structure (paragraph [0088]), wherein the graft polymer comprises 5 to 30 parts by weight of a graft base (paragraph [0066]) and wherein the graft polymer comprises styrene and acrylonitrile (paragraphs [0064] and [0065]).

Claims 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130) in view of Maekawa (US 2007/0142571).

Regarding claim 9, Hufen discloses the vehicle body part comprising Component E of a filler comprising wollastonite (paragraph [0133]), 0 to 35 parts by weight of Component E (paragraph [0017]) and the polyurethane layer having a layer thickness of 10-60 µm (paragraph [0150]).
The polyurethane layer reads on the claimed cover layer.
The amount of Component E overlaps the claimed range for the amount of wollastonite.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion between the layers (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Hufen does not appear to explicitly disclose the vehicle body part comprising wollastonite being elongated, having an aspect ratio of 3 or more and having a median length of about 25 µm to about 150 µm.

However, Maekawa discloses a thermoplastic resin composition for automobile parts (Abstract), wherein the thermoplastic resin composition comprises a fibrous inorganic filler of wollastonite (paragraph [0054]), wherein the wollastonite has an average fiber length of 10 to 500 µm (paragraph [0059]) and an aspect ratio of 3 to 100 (paragraph [0059]).
The average fiber length overlaps the claimed range.
	It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to improved rigidity and heat resistance for the molded article (paragraph [0053]) of Maekawa). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art having the teachings of Hufen and Maekawa before him or her, to modify the vehicle body part of Hufen to substitute the wollastonite of Hufen for the wollastonite of Maekawa because having the required inorganic filler, such as wollastonite having an average fiber length of 10 to 500 µm and an aspect ratio of 3 to 100, provides a molded article with improved rigidity and heat resistance for the molded article (paragraph [0053]) of Maekawa).

Regarding claim 10, Hufen discloses the vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises 30 to 80 parts by weight of component A of an aromatic polycarbonate (paragraph [0011]), 2 to 40 parts by weight of a component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (paragraph [0012]) and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The ratio of Component A to Component B is 0.025 (2/80) to 0.75 (30/40). This would provide a ratio of concentration of Component A to Component B being (97.56:2.44) to (42.86:57.14). This ratio of concentration of Component A to Component B, the amount of polycarbonate, the amount of polybutadiene and the amount of polyester overlap the claimed range for the ratio of concentration of the polycarbonate polymer to the toughening component, the amount of polycarbonate polymer, the amount of impact modifier and the amount of polyester.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesive between the layers (paragraph [0011] of Hufen). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, Hufen discloses the vehicle body part comprising Component A being 30 to 80 parts by weight (Abstract), Component B being 2 to 40 parts by weight (Abstract) and Component E being 0 to 35 parts by weight (Abstract).
Components A, B and E add up to 32 to 155 parts by weight. This reads on the claimed total amount of wollastonite, toughening component and polycarbonate being 95 weight percent or more based on the total weight of the substrate layer.
The ratio of Component A to Component B is 0.025 (2/80) to 0.75 (30/40). This would provide a ratio of concentration of Component A to Component B being (97.56:2.44) to (42.86:57.14). This ratio of concentration of Component A to Component B and the amount of filler overlap the claimed range for the ratio of concentration of the polycarbonate polymer to the toughening component, and the amount of wollastonite.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion between the layers (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Hufen does not appear to explicitly disclose the vehicle body part comprising wollastonite being elongated and having an aspect ratio of 3 or more.

However, Maekawa discloses a thermoplastic resin composition for automobile parts (Abstract), wherein the thermoplastic resin composition comprises a fibrous inorganic filler of wollastonite (paragraph [0054]) and wherein the wollastonite has an aspect ratio of 3 to 100 (paragraph [0059]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130) in view of Maekawa (US 2007/0142571) in further view of Akiyama et al (US 2004/0266951) 

Regarding claim 20, Hufen discloses the vehicle body part comprising Component A being 30 to 80 parts by weight (Abstract), Component B being 2 to 40 parts by weight (Abstract) and Component E being 0 to 35 parts by weight (Abstract).
Components A, B and E add up to 32 to 155 parts by weight. This reads on the claimed total amount of wollastonite, toughening component and polycarbonate being 95 weight percent or more based on the total weight of the substrate layer.
 In regard to the porosity of 10 volume percent or less for the substrate layer, given that the structure of the composition of Hufen is the same as the claimed polymeric composition and that the composition of Hufen provides good toughness and high rigidity (paragraph [0009]), the support of Hufen formed from the composition would be known to have a porosity of 10 volume percent or less.
Alternatively, it would have been obvious to one of ordinary skill in the art to control the density of the composition of Hufen such that it has a porosity of 10 volume percent or less in order to provide good toughness and high rigidity to the support.

Hufen and Maekawa do not appear to explicitly disclose the vehicle body part comprising the wollastonite including an organic sizing.

However, Akiyama disclose a resin composition comprising an inorganic filler comprising wollastonite (paragraph [0054]) and wherein the inorganic filler is treated with a sizing agent (paragraph [0054]).

It would have been obvious to one of ordinary skill in the art having the teachings of Hufen, Maekawa and Akiyama before him or her, to modify the vehicle part of Hufen and Maekawa to include the sizing agent of Akiyama for the wollastonite of Hufen because having the required sizing agent provides improved handling properties during processing (paragraph [0054] of Akiyama).

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.

Applicants argue that Hufen provides no evidence that Hufen teaches independent claims 1, 2 and 4.

The Examiner disagrees and notes that Hufen as stated above suggests the inventions of claims 1, 2 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785